On Motions for Rehearing.
Both appellants and appellees have filed motions for rehearing. These motions have been considered and are overruled.
On re-reading our opinion we have noted expressions concerning Defendant Harris’ title which need not have been made and which, upon a reconsideration of the record, appear to have been founded upon a mis-construction of the deeds in the chain of title of said defendant. We refer to the - following statement in the third paragraph of our opinion reading: “Whether he has done so, or whether the deed under which he holds describes a tract which -lies east of the tract described in said prior judgment, except as it overlaps an infinitesimal segment of the northeast corner of the said latter tract, is a question which we need not and do not decide on the present appeal.” We also refer to the following statement in the fourth paragraph of our original opinion, reading: “The identity and location of the tract they have conveyed to him will doubtless be a question to be determined upon the trial of that cross-action.” The statements just quoted are withdrawn. Defendant Harris contends that the deeds in his chain of title conveyed to him the tract of land described in the judgment rendered in prior cause 19211. The trial court rendered judgment in his behalf sustaining this contention and we are satisfied that Cross-Defendants Pitts and Liles actually did convey to Defendant Harris neither more nor less that the very tract of land which is described in said prior judgment. Further, Plaintiffs have not attacked the sufficiency of Defendant Harris’ deeds to convey said tract. This tract, of course, is the very tract concerning which we adjudged that Plaintiffs take nothing. Defendant Harris’ construction of the description of the tract referred to in said prior judgment and conveyed by his deeds was not sustained by this court, but he has lost no land which was conveyed to him. His title has not failed, in whole or in part, and under such circumstances it must be said that Cross Defendants’ warranty of title (which was a covenant of general warranty) has not been breached. Stark v. Homuth, Tex.Civ.App., 45 S.W. 761; Bennett v. Latham, 18 Tex.Civ.App. 403, 45 S.W. 934; Crump v. Wilson, Tex.Civ.App., 260 S.W. 296; Broussard v. L. Cartwright Realty Co., Tex.Civ.App., 179 S.W.2d 777. There is no uncertainty regarding any of these matters which, under Rule 434, Texas Rules of Civil Procedure, would require the cross action to be remanded. We have re-read the pleadings. Defendant Harris plead nothing against Cross Defendants except a breach of the general warranty of title. Cross Defendants admitted that they had made such a *310covenant, but in Paragraph XIV of their answer they alleged that Plaintiffs were suing for land which they had not conveyed to Defendant Harris. It thus appears that the facts make out a defense in bar of the cross action which is supported by the pleadings and that the trial court rendered the right judgment in denying Defendant Harris any recovery against Cross Defendants. The facts pertaining to Cross Defendants’ liability in warranty have been fully developed and there is no suggestion, in pleading or otherwise, of any other liability. We accordingly erred in reversing this phase of the trial court’s judgment; and on our own motion we now set aside that part of our original judgment which reverses the part of the trial court’s judgment denying Defendant Harris a recovery against Cross Defendants Pitts and Liles and that part of our judgment which remands the cross action to the trial court. Instead, we now render judgment affirming this part of the trial court’s judgment. Our original judgment remains in force except as thus amended.